United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    June 7, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60235
                          Summary Calendar


CHRISTOPHER AWAJAMAN CHI,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U. S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A96 290 746
                        --------------------

Before REAVLEY, HIGGINBOTHAM and CLEMENT, Circuit Judges.

PER CURIAM:*

     Christopher Awajaman Chi, a native and citizen of Cameroon,

has petitioned for review of an order of the Board of Immigration

Appeals (BIA) affirming the immigration judge’s (IJ) decision

denying Chi’s application for asylum, for withholding of

deportation, and for relief under the Convention Against Torture

(CAT).   Chi has failed to show that the record compels reversal

of the finding of the BIA and IJ that Chi failed to give credible

testimony that he is entitled to asylum or withholding of

removal.   Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994); Mikhael v.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-60235
                                -2-

INS, 115 F.3d 299, 302 (5th Cir. 1997).   Because Chi does not

argue in his brief that he is entitled to relief under the CAT,

he has abandoned any challenge to the denial of that relief.      See

Rodriguez v. INS, 9 F.3d 408, 414 n.15 (5th Cir. 1993).   Chi’s

petition for review of the BIA’s affirmance of the IJ’s denial of

his application for asylum, withholding of removal, and relief

under the CAT is DENIED.